FILED
                           NOT FOR PUBLICATION
                                                                             JAN 25 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BRIGHT HARVEST SWEET POTATO                      No.   17-35058
COMPANY, INC.,
                                                 D.C. No. 1:13-cv-00296-BLW
              Plaintiff-Appellee,

 v.                                              MEMORANDUM*

H.J. HEINZ COMPANY, L.P.,

              Defendant-Appellant.



BRIGHT HARVEST SWEET POTATO                      No.   17-35107
COMPANY, INC.,
                                                 D.C. No. 1:13-cv-00296-BLW
              Plaintiff-Appellant,

 v.

H.J. HEINZ COMPANY, L.P.,

              Defendant-Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                      Argued and Submitted October 10, 2018
                               Seattle, Washington

Before: BLACK,** PAEZ, and BEA, Circuit Judges.

      This case concerns a contract dispute between H.J. Heinz Co. (“Heinz”) and

Bright Harvest Sweet Potato Co. (“Bright Harvest”). Heinz and Bright Harvest

entered into a Co-Pack Agreement (“CPA”) under which Heinz promised to

purchase sweet potato fries and other sweet potato products from Bright Harvest.

The CPA did not specify the quantity of sweet potato fries that Heinz agreed to

purchase, but the agreement stated that Heinz had a “non-binding annual planning

target” of 10 million pounds of sweet potato fries per year. After Heinz reduced its

orders with Bright Harvest to zero, Bright Harvest filed suit against Heinz alleging

breach of contract.

      There have been two trials in this case. The first trial occurred after the

district court denied Heinz summary judgment on the ground that the CPA was

ambiguous as to whether it was enforceable as a requirements contract. This jury

found that the parties entered into a requirements contract, but that Heinz did not

breach the contract. The district court then granted Bright Harvest’s motion for a

new trial because it found that the jury’s verdict that Heinz had not breached the


      **
            The Honorable Susan H. Black, United States Circuit Judge for the
U.S. Court of Appeals for the Eleventh Circuit, sitting by designation.
                                          2
contract was against the clear weight of the evidence.

      During the second jury trial, Heinz moved for judgment as a matter of law

under Rule 50(a). The district court denied the motion. The second jury concluded

that the CPA was an enforceable requirements contract, and that Heinz breached

the contract. Heinz renewed its motion for judgment as a matter of law under Rule

50(b) but the district court again denied it. Heinz timely appealed.

      Heinz raises two issues in this appeal.1 First, Heinz argues that the district

court erred by denying its motion for judgment as a matter of law and submitting

this case to a jury because the CPA is unambiguous and unenforceable as a

requirements contract. Second, Heinz argues that the district court abused its

discretion in granting Bright Harvest a new trial because the first jury’s verdict was

not against the clear weight of the evidence. We address each issue in turn.

      We have jurisdiction under 28 U.S.C. § 1291, and we apply Idaho law to this

diversity action.

   1. The district court properly denied Heinz’s motion for judgment as a matter

of law and submitted this case to a jury. This court reviews de novo the denial of a

motion for judgment as a matter of law, viewing the evidence “in the light most




      1
          Bright Harvest withdrew its cross-appeal.
                                           3
favorable to the party in whose favor the jury returned a verdict.” Lakeside-Scott v.

Multnomah Cty., 556 F.3d 797, 802 (9th Cir. 2009).

      Under Idaho Code § 28-2-201, to satisfy the Statute of Frauds, contracts for

the sale of goods for more than $500 must be in writing, signed by the party to be

charged, and specify the quantity of goods to be sold. But requirements and output

contracts, which measure “the quantity by the output of the seller or the

requirements of the buyer,” are exceptions to the specific quantity requirement

under the Idaho Statute of Frauds. Id. § 28-2-306. Here, the parties do not dispute

whether the CPA was in writing or signed by the parties, but rather, since the CPA

does not specify the quantity to be sold, whether the CPA is enforceable as a

requirements contract.




                                          4
      For purposes of this appeal, we assume that a valid Idaho requirements

contract exists if a buyer agrees to purchase up to a certain amount of its

requirements exclusively from one seller.2

      Applying that rule, we evaluate whether the CPA is ambiguous as to whether

it is enforceable as a requirements contract. “Whether a contract is ambiguous is a

question of law.” Howard v. Perry, 106 P.3d 465, 468 (Idaho 2005). But the

interpretation of an ambiguous contract is a factual issue to be decided by a jury.

Potlatch Educ. Ass’n v. Potlatch Sch. Dist. No. 285, 226 P.3d 1277, 1280 (Idaho
      2
       Idaho courts have held there is some “exclusivity” requirement for
requirements contracts. See Rangen, Inc. v. Valley Trout Farms, Inc., 658 P.2d
955, 961 (Idaho 1983) (holding the parties did not form a requirements contract
because “[a]lthough [the seller] was the primary supplier of fish food to [the
buyer,] the record does not show that it was [the buyer’s] exclusive supplier”); see
also Harvey v. Fearless Farris Wholesale, Inc., 589 F.2d 451, 461 (9th Cir. 1979)
(applying Idaho law) (“It is elementary that a requirements contract is one in which
the buyer ‘expressly or implicitly promises he will obtain his goods or services
from the (seller) [e]xclusively.’”). But no Idaho court has addressed whether the
“exclusivity” requirement includes requirements contracts that are partially
exclusive, in that a buyer agrees to purchase a portion of its requirements
exclusively from one seller. At least a majority of courts to address this issue have
concluded that the exclusivity requirement is satisfied if a contract is exclusive in
whole or in part. See, e.g., City of Louisville v. Rockwell Manufacturing Co., 482
F.2d 159, 161, 164 (6th Cir. 1973); Hoover’s Hatchery, Inc. v. Utgaard, 447
N.W.2d 684, 687-88 (Iowa Ct. App. 1989); see also 1 White, Summers, &
Hillman, Uniform Commercial Code § 4:20 (6th ed.) (noting requirements
contracts “may be sufficiently ‘exclusive’” where “a purchaser agrees to purchase
exclusively from a seller up to a certain quantity”). We need not decide whether
Idaho would join the majority rule because the parties agree a requirements
contract is enforceable if a buyer promises to purchase up to a certain amount of its
requirements exclusively from one seller.
                                           5
2010). Terms of a contract are ambiguous “when there are two different

reasonable interpretations or the language is nonsensical.” Id.

      Here, the CPA contains two ambiguities. First, the CPA is ambiguous as to

whether Heinz agreed to purchase a certain amount of its requirements exclusively

from Bright Harvest. On the one hand, there is language in Section 3 of the CPA

which establishes that Heinz will buy at least a portion of its requirements

exclusively from Bright Harvest: “it is the intent of the Parties that Heinz will

deliver to [Bright Harvest] purchase orders for such Products as hereinafter

provided, subject to the current capacity of [Bright Harvest] to produce such

Products.” On the other hand, there is language in Section 4 which allows Heinz to

buy its requirements elsewhere: “Heinz may source the sweet potato fry products

from its own factories or from any other source during the term hereof.”

      There are two reasonable ways to interpret this language. First, the language

quoted from Section 4 could reasonably mean Heinz is allowed to source its sweet

potato fries itself or from other suppliers. Alternatively, when read together,

Sections 3 and 4 could mean that Heinz is able to self-manufacture or outsource its

sweet potato fries only if Bright Harvest is incapable of meeting Heinz’s

requirements. Thus, because there are two reasonable interpretations of whether

Heinz agreed to purchase at least a portion of its requirements exclusively from


                                           6
Bright Harvest, the district court properly found that the CPA is ambiguous and

submitted the case to the jury.

      Second, the CPA is ambiguous as to whether Heinz’s “non-binding annual

planning target” to purchase 10 million pounds of sweet potato fries from Bright

Harvest is a promise or an aspirational goal. Under Section 1 of the CPA, Heinz

agreed that it “shall place purchase orders” in accordance with the supply chain

procedures in Section 3. Section 3(i) notes that Heinz “has established a non-

binding annual planning target of 10 million pounds of Products per year,” and

“that Heinz will deliver to [Bright Harvest] purchase orders” for the products,

subject to Bright Harvest’s current capacity to produce them. Heinz would provide

annual forecasts for its purchase orders 12-18 months in advance, as well as 8

weeks in advance. Heinz would provide “5 weeks of firm production orders.” If

Heinz’s actual run rate of purchase orders “does not consume 10 million pounds

per year, then [Bright Harvest] may sell such capacity to other buyers or use it for

its own private label production, provided that prior to doing so Heinz will have

first right of refusal for any residual volume less than 10 million pounds.”

      Reading these terms together in the light most favorable to Bright Harvest,

Heinz’s “non-binding annual planning target” of 10 million pounds of sweet potato

fries per year could reasonably mean that Heinz promised to purchase up to 10


                                          7
million pounds of sweet potato fries from Bright Harvest each year, subject to

Heinz’s requirements and Bright Harvest’s capacity.

      Alternatively, it could be a “non-binding” aspirational goal. Under the latter

interpretation, only the quantities that Heinz requested in its 5 week firm

production orders would be binding, and there would be no other stated estimate

because Heinz could change the quantity it planned to purchase from its long and

short-term forecasts in its 5 week firm production orders. Thus, the phrase “non-

binding annual planning target of 10 million pounds of [sweet potatoes] per year”

is ambiguous.

      Because these two ambiguities in the CPA impact whether it is enforceable

as a requirements contract, the district court properly denied Heinz’s motion for

judgment as a matter of law and submitted this case to a jury.

   2. The district court did not abuse its discretion by granting Bright Harvest a

new trial. A trial court may “grant a new trial only if the verdict is contrary to the

clear weight of the evidence, is based upon false or perjurious evidence, or to

prevent a miscarriage of justice.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 729

(9th Cir. 2007) (internal quotation marks and citation omitted). We review a

district court’s ruling on a Rule 59(a) motion for a new trial for abuse of discretion.

Kode v. Carlson, 596 F.3d 608, 611 (9th Cir. 2010). In so doing, “we first look to


                                           8
whether the trial court identified and applied the correct legal rule to the relief

requested.” United States v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009) (en

banc). Second, we turn to the district court’s factual findings, which we will

uphold unless they are “illogical, implausible, or without support in inferences that

may be drawn from the record.” Id.

      First, under Idaho Code § 28-2-306(1), where parties to a requirements

contract use a stated estimate, the quantity may vary, “except that no quantity

unreasonably disproportionate to any stated estimate . . . may be tendered or

demanded.” “[G]ood faith variations from prior requirements are permitted even

when the variation may be such as to result in discontinuance.” Id. Off. Cmt. 2.

      The district court properly looked to the good faith standard set forth in

Empire Gas Corp. v. American Bakeries Co., 840 F.2d 1333 (7th Cir. 1988) to

interpret “good faith” under Idaho Code § 28-2-306.3 In Empire Gas, the Seventh

Circuit held that a buyer acts in good faith if it reduces its requirements for a


      3
        Idaho courts have not interpreted the meaning of “good faith” when a buyer
in a requirements contract reduces or eliminates its orders. Several of our sister
circuits have adopted Empire Gas’s reasoning regarding whether a buyer to a
requirements contract acts in bad faith when it reduces or terminates its orders. See
Tech. Assistance Int’l, Inc. v. United States, 150 F.3d 1369, 1372 (Fed. Cir. 1998);
Brewster of Lynchburg, Inc. v. Dial Corp., 33 F.3d 355, 365-66 (4th Cir. 1994);
Atlantic Track & Turnout Co. v. Perini Corp., 989 F.2d 541, 544-45 (1st Cir.
1993).


                                            9
“business reason . . . that was independent of the terms of the contract.” Id. at

1339. A buyer acts in bad faith, however, if he “merely [has] had second thoughts

about the terms of the contract and want[s] to get out of it.” Id. at 1340-41. At a

minimum, “the reduction of requirements [must] not have been motivated solely by

a reassessment of the balance of advantages and disadvantages under the contract

to the buyer.” Id. at 1341.

      Second, the district court’s factual finding that Heinz acted in bad faith when

it reduced its orders with Bright Harvest to zero was not illogical, implausible, or

without support in inferences drawn from the record. Based on testimony by

Heinz’s co-packer manager that its decision to reduce its orders with Bright

Harvest to zero was based in part on a desire to use Heinz’s own factory and

employees instead, and a related cost per pound comparison between Bright

Harvest’s and Heinz’s facilities, the district court inferred that Heinz must have

determined that producing sweet potato fries at its own facility would save Heinz

money in the long run. Because the district court based its conclusion on

inferences drawn from the record, the district court did not abuse its discretion in

granting Bright Harvest a new trial.

AFFIRMED.




                                          10